Lewis, J.
1. The amendment to the motion for a new trial, which complains of errors of law alleged to have been committed by the court below, was not approved by the judge, nor were the allegations of fact contained therein certified by him to be true. It was simply marked ‘ ‘ Allowed. ’ ’ This amendment, therefore, under the ruling of this court in the case of Longv. Scanlan, 105 Oa. 424, will not be considered.
2. The remaining grounds of the motion for a new trial complain simply that the verdict was contrary to evidence and without evidence to support it. There was evidence sufficient to sustain the findings of the jury, and the court below did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.